PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/575,300
Filing Date: 18 Dec 2014
Appellant(s): Creuzer et al.



__________________
Emmanuel D. Filandrianos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner first emphasizes that the entire combination of art being applied is what Apellant must overcome, and that combination of art includes a coordinate measuring machine. 

Regarding Appellant’s argument a(i), Batchelder does indeed measure at least one distance between two points of the given object during printing process of the given object – if the width of the bead being laid down is greater than a particular distance between two points of the given object, then the checker will report that that the width is too great. If Appellant had instead claimed that the distance dimension is measured as a straight-line distance between two points on the object in millimeters, for instance, Appellant would be correct, but Appellant instead recites the claim broadly, which allows a measurement like Batchelder’s to read on the measurement portion of the claims. Regardless, the combination as a whole meets this limitation in the sense Appellants is arguing, but has not claimed.

Appellant’s second argument and third arguments a(ii) and a(iii) simply ignore that there are more references than Batchelder being applied. The Examiner included the Lipton reference to make 

Appellant’s argument (b) is twofold – that one could not plausibly want to improve Batchelder with a coordinate measuring machine, and that it would be too difficult for a person having ordinary skill in the art at the time of the invention to incorporate a coordinate measuring machine into a 3D printing apparatus because of things like unwanted vibrations and miscalibration causing complications. 
Regarding the first part of the argument, inventors are always looking to improve inventions. In this particular case, the inclusion of the Lipton reference obviates the argument that the only thing measured is the bead width. The Examiner maintains that by increasing the complexity of the measuring process to include measuring the given object directly, it would be reasonable to look for improved measurement systems known in the art, such as a coordinate measuring machine (CMM).
However, Appellant’s specification dedicated to a coordinate measuring machine in a 3D printing apparatus does not include any instructions to overcome unwanted vibrations or a miscalibration, which is either an implicit admission by Appellant that a person of ordinary skill in the art could implement such a combination, or a failure to enable such a combination. The Examiner maintains that the first of these two situation applies, as reducing vibrations and miscalibration are mechanical arts and the mechanical arts are predictable. Additionally, Appellant’s own Claim 14 requires the CMM 

Appellant’s argument (c) repeats errors from their previous arguments by ignoring that the inclusion of Lipton motivates measuring the object itself, and that such measurement would be amenable better measurement tools.

Appellant’s argument d(i) is a non-sequitur.  A rejection may rely upon logic tied to more than the exactly claimed subject matter to arrive at a logical combination that rejects the claims. In this case, the Examiner maintains that layer-to-layer comparison taught by Lipton provides a valid and valuable reason to measure multiple points on the object itself to improve the Batchelder process.

Regarding arguments d(ii) – d(iv), the Examiner emphasizes the clear and concise knowledge conveyed by [0039] of Lipton that provides a known alternative and improvement to Batchelder’s error checking to include measuring the average thickness or height of the material layers and making corrections with future slice calculations to meet the intended specifications. 3D printing is a broad field, and as such, teachings from seemingly disparate 3D printing subject matter such as bead-laying builds and foamed structure formation are applicable to each other when it comes to broad concepts such as error checking. Thus, regardless of whether the end goals of Batchelder and Lipton are the same, the Examiner maintains the application of the core common sense teaching of Lipton’s paragraph [0039] to improve build quality by checking for errors by measuring the product being made and altering 
More specifically, Batchelder has already defined that the basis for comparison is a dimensionally accurate nominal model (“the controller 46 is enabled to determine if the bead is positioned as specified by the three-dimensional shape data” per Column 9 Lines 14-17) and thus it would make sense to continue to use the dimensionally accurate nominal model of the primary reference as the basis for comparison while incorporating general 3D printing improvements from the secondary reference.

Regarding Appellant’s argument (e), given that Batchelder and Lipton are programmed to make their respective corrections when errors are found, it is implicitly understood that the controller has determined that the potential dimensional errors are correctable.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        
Conferees:
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                          

                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.